Judgment, Supreme Court, Bronx County (Silbowitz, J.), entered on March 5, 1980, unanimously modified, on the law and the facts and a new trial ordered with respect to plaintiff Peter Donato on the issue of damages only, without costs and without disbursements, unless plaintiff Peter Donato, within 20 days *730after service upon him of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $35,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Peter Donato so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Sullivan, Carro, Markewich and Silverman, JJ.